PER CURIAM:
Douglas Fauconier appeals the district court’s order granting the Defendants’ motion to dismiss his complaint filed under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Fauconier v. Waters, No. RDB-05-39, 2005 WL 1076532 (D.Md. May 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED